Citation Nr: 0430817	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Propriety of the reduction in the disability rating assigned 
the veteran's prostate disorder from 100 percent to 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran had active service from February 1957 to January 
1961 and from December 1962 to August 1967. 

The veteran was granted service connection for a prostate 
disorder in an August 1968 rating decision and was assigned a 
10 percent disability rating.  In a May 2001 rating decision, 
the veteran's disability rating was increased to 100 percent.  
In an April 2002 rating decision, the RO proposed to reduce 
the veteran's disability rating to 60 percent; and in a 
December 2002 rating decision, the RO assigned a reduced 60 
percent rating.

The veteran disagreed with the December 2002 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 2003.  

The veteran presented personal testimony before the 
undersigned Veteran's Law Judge at a Travel Board hearing in 
May 2004.  The transcript of the hearing is associated with 
the veteran's claims folder.

Issues not on appeal

The Board notes that in a December 2002 rating decision, the 
RO granted a total disability rating on the basis of 
individual unemployability due to service connected 
disabilities (TDIU).  In a February 2003 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for a respiratory disorder.  And, in a January 
2004 rating decision, the RO granted service connection for 
posttraumatic stress disorder, and assigned a 50 percent 
disability rating.  To the Board's knowledge, the veteran has 
not disagreed with those decisions.  Accordingly, those 
issues are not within the Board's jurisdiction and they will 
be addressed no further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In a January 2002 VA Form 21-4138, the veteran maintained 
that he has an erectile dysfunction, which is due to his 
service-connected prostate disorder.  While the Board notes 
that special monthly compensation is in effect for loss of 
use of a creative organ under 38 C.F.R. § 3.350 (a), the RO 
has not adjudicated a claim of entitlement to service 
connection for erectile dysfunction, and that issues is 
accordingly referred back to the RO for appropriate action.  

The Board also notes that in an August 2003 VA Form 21-4138, 
the veteran sought to reopen a claim of entitlement to 
service connection for a respiratory disorder, and raised an 
original claim of entitlement to service connection for 
shrapnel wounds in the left cheek and forearm.  Those issues 
have not been adjudicated and are also referred back to the 
RO for appropriate action.

For reasons that will be discussed immediately below, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  Among other things, the VCAA redefines the 
obligations of VA with respect to its duty to notify and 
assist the veteran in the development of his claim.  The VCAA 
is applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  

After a review of the record, the Board has determined first 
that the VCAA is applicable to this appeal.  However, despite 
efforts on the part of the RO to ensure VCAA compliance with 
respect to other claims, the record reveals that the RO has 
not made such efforts with respect to the current appeal.  

The Board observes that an October 2003 deferred rating 
decision contains a notation that the VCAA does not apply to 
the veteran with respect to this issue, as his rating 
reduction was brought about by a routine future examination 
[December 2001 QTC examination], which does not invoke the 
VCAA since the veteran did not "make the claim."  While it 
is true that the veteran did not specifically request the 
December 2001 examination, the Board notes that under 
38 C.F.R. § 3.157, receipt of a VA examination report itself 
will be accepted as an informal claim for increased benefits.  
In this case, the fact that the veteran's disability rating 
was already at 100 percent and was ultimately reduced does 
not alter the status of the December 2001 QTC examination 
report as an informal claim for an increased rating, thus 
invoking the VCAA.  The veteran also submitted a VA Form 21-
4138 in January 2002 along with evidence related to "VA's 
current review of my disability for prostate cancer."  The 
Board believes that this satisfies the requirements for a 
formal claim for the maximum disability rating for the 
veteran's prostate disorder.

Moreover, the Board finds that even the scenario suggested in 
the October 2003 deferred rating would require application of 
the VCAA.  Under that scenario, assuming that the December 
2002 reduction was driven solely by the requirements of the 
rating schedule rather than by a "claim," the December 2002 
rating reduction would then necessarily be traced back to the 
November 2000 increased rating claim, which resulted in the 
assignment of the 100 percent rating, thus invoking the 
requirement for the December 2001 QTC examination.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2003).  In either 
case, the December 2002 rating decision is clearly linked to 
a "claim," and therefore the VCAA must be applied.

The Board can identify no document in the claim file which 
satisfies the VCAA notice requirement with respect to either 
the November 2000 increased rating claim or the December 2001 
informal claim.  Therefore, the Board finds that the 
requirements of the VCAA have not been satisfied. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran and 
determine whether he wishes to continue 
with his appeal.  

2.  If the veteran makes no response with 
respect to the first action, or responds 
that he wishes to continue with his 
appeal, VBA must also assure that all 
notice and development required by the 
VCAA has been accomplished.  

3.  If the veteran submits additional 
evidence in response to the first action, 
and after undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




